Citation Nr: 1501519	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-18 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for right wrist ganglion cyst with residual scar.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to June 1991.  She also had additional service in the Army Reserves, including from March 1989 to September 1990 and from August 1992 to September 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued the Veteran's 0 percent rating for a right wrist ganglion cyst with residual scar.  

The Board notes that the March 2010 rating decision also granted service connection for migraine headaches and assigned a 30 percent rating, effective August 13, 2009.  The Veteran filed a notice of disagreement with the assigned rating in May 2010.  However, following an April 2012 rating decision, which increased the disability rating for migraine headaches from 30 percent to 50 percent, the Veteran did not perfect an appeal of this issue.  Therefore, the issue of increased initial rating for migraine headaches is not before the Board at this time.   

In November 2014, the Veteran testified before the undersigned at a video conference hearing.  A copy of the transcript has been associated with the claims file.  At the hearing, the Veteran submitted additional evidence in the form of additional private medical records dated from August 2013 to September 2013.  However, she waived initial RO consideration of the newly submitted evidence, and the Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2014).
 
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development is needed prior to disposition of the claim.  

The Veteran was last afforded a VA examination for her right wrist ganglion cyst with residual scar in July 2010, over 4 years ago.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Board notes that the last examination is somewhat remote, and the Veteran has testified and submitted medical evidence suggesting a change in disability since the last examination.  Specifically, private medical reports dated from August 2013 to September 2013 show that the Veteran received injections in her right wrist for wrist pain, wrist sprain, DeQuervain's disease (tenosynovitis), and triangular fibrocartilage complex injury.  She was noted to have symptoms of moderate right wrist pain, instability, muscle stiffness, muscle weakness, and decreased range of motion of the right wrist.  The Veteran also testified at her November 2014 hearing that it was difficult and painful for her to pick up a cup, open a jar, or put a pan on a stove, and that her husband had to help her.  She reported that at work, she had to have staff members help her pick up and carry files, and that she had to take frequent breaks from typing due to the pain.  She stated that she was right-handed and that when she went to the grocery store, she would just use her left hand to push the shopping cart.  She indicated that she had muscle weakness when she gripped items.  Specifically, her pencil would fall flat after she had been writing for too long.  The Veteran maintained that her range of motion in the wrist had decreased, and her wrist pain had increased.  She also testified that her physician had informed her that her wrist would continue to weaken unless she had surgery on it.                      

As there may have been changes in the Veteran's condition, the Board finds that a new VA examination is needed to fully and fairly evaluate the Veteran's claim for an increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Relevant ongoing medical records should be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated her for her right wrist ganglion cyst with residual scar since July 2010 that she has not already provided.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the current severity of her right wrist ganglion cyst with residual scar.  The examiner must review the record in conjunction with the examination.  All indicated studies, including x-rays and range of motion studies in degrees, should be performed and the results reported.    

(a) The examiner should describe all symptomatology related to the Veteran's service-connected right wrist ganglion cyst with residual scar and should indicate whether the diagnosed DeQuervain's disease (tenosynovitis) and triangular fibrocartilage complex injury is caused by OR aggravated by the service connected right wrist ganglion cyst with residual scar.  If aggravation is found, then the examiner should quantify the degree of such aggravation, if possible.

(b) The examiner should measure the area or areas of the scar, and determine whether the scar is superficial or deep, linear or nonlinear, unstable, or painful.  

(c) The examiner should also indicate whether the Veteran's excision of right wrist ganglion cyst with residual scar causes limited motion or function.  (The Veteran contends that her disability causes limitation of range of motion in her wrist and causes decreased ability to grip and grasp objects with her hand.) 

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins. 

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

(d) The examiner is additionally asked to identify any neurological findings related to the Veteran's right wrist ganglion cyst with residual scar.  The examiner should describe fully the extent and severity of those symptoms.  The examiner should identify specifically the exact nerves which are affected and describe the severity of disability, including any paralysis that is found.  

3.  After the development requested above has been completed, the record should again be reviewed.  If any benefits sought on appeal remain denied, the Veteran and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




